SKOPIL, Circuit Judge,
concurring:
I agree that Guam has authority to administer customs in Guam. I disagree, however, with the majority’s conclusion that Congress has delegated to Guam the authority to administer United States customs laws rather than Guam’s own customs laws.1 Contrary to the majority's assertion, the parties have argued at length whether Guam may administer its own customs laws and what substantive law exists authorizing the customs searches.
Both parties agree that because Guam is outside United States customs territory, United States customs laws have no force or effect. Guam need not administer United States customs simply because Congress excluded Guam from United States customs territory. See 19 U.S.C. § 1401(h) (1982). Rather, this exclusion should only result in a “delegation” to Guam to administer and enforce its own customs law. Therefore, in addition to our inaccurate statement in Barusch v. Calvo, 685 F.2d 1199, 1201 (9th Cir.1982) that the Secretary delegated custom’s authority, Barusch erroneously states that the delegation was “authority to administer United States customs in Guam.” Id. (emphasis added).
My conclusion is buttressed by the Secretary of the Treasury’s regulation, which specifically states that importations into Guam “are not governed by the Tariff Act of 1930 or these Customs Regulations.... The Customs administration of Guam is *573under the Government of Guam.” 19 C.F. R. § 7.8 n. 5 (1987) (emphasis added). The majority cites this regulation in support of its position that Guam has authority to administer customs, but fails to recognize that the regulation contradicts the majority’s bold assumption that Guam must administer United States customs. Because I conclude that these laws and regulations leave Guam with authority to administer its own laws, the question then becomes whether Guam law permits its customs officials to conduct the searches at issue.
Both the Guam legislature and the Governor have authorized Guam customs officials to search arriving persons, baggage, and merchandise. Guam Gov’t. Code § 47124 (1970) authorizes the examination of baggage. Governor’s Memorandum 33-52 (1952) authorizes the inspection of persons, baggage, and merchandise arriving in Guam.2 Because the customs officials had the necessary authority and minimal suspicion to search, I agree with the majority that appellants’ convictions should be affirmed.

. Even if Guam is subject to United States customs laws, the majority fails to consider whether Guam customs officials possess authority to enforce United States customs by conducting searches of persons, vessels, and merchandise. See United States v. Soto-Soto, 598 F.2d 545, 549-50 (9th Cir.1979) (because FBI agent had no customs authority to conduct warrantless search, evidence was properly suppressed). Without a delegation of authority to enforce customs laws, the searches in question here were illegal. See id.


. Section 6 of the Organic Act of Guam empowers the Governor "to issue executive orders and regulations not in conflict with any applicable law.” 48 U.S.C. § 1422 (1982). While section 47124 authorizes only the search of baggage, the Governor’s Memorandum is not inconsistent with this legislative grant of authority. Further, although the Guam legislature repealed the 1939 Tariff Schedule and Customs Regulations and other Memoranda, the legislature did not repeal the Governor’s Memorandum 33-52. See Pub. L. No. 88, First Guam Legislature (1952).